Conley Byrd, Justice, dissenting. The County Purchasing Procedure Act, Acts 1965, No. 52 provides: “Ark Stat. Ann. § 17-1601. ‘From and after the passage and approval of this Act it shall be unlawful for any County Official within the several counties of the State of Arkansas to make any purchases with county funds in excess of $1,000.00, unless the hereinafter method of purchasing is followed. ...’ ” Under Section 2 of the Act, Ark. Stat. Ann. § 17-1602(d) the Act provides: ''''Purchase shall mean and include not only the outright purchase of a commodity but also the acquisition of commodities under rental-purchase agreements or lease-purchase agreements. ...” Subsection (b) of Section 2 [Ark. Stat. Ann. § 17-1602 (b)] makes the following requirement: “Commodities shall mean all supplies, goods, material, equipment, machinery...purchased for or on behalf of the county.” Section 3 of the Act [Ark. Stat. Ann. § 17-1603] provides: “All purchases of commodities made by any county purchasing official with county funds, except those specifically exempted by this act, shall be made as follows: (a) ‘Formal Bidding’ shall be required in each instance in which the estimated purchase price shall equal or exceed $1,500.00. (b) ‘Informal Bidding’ shall be required in each instance in which the estimated purchase price shall equal or exceed $1,000.00 but be less than $1,500.00. (c) ‘Open Market Purchases’ may be made of any commodities where the purchase price thereof is less than $1,000.00. (d) No purchasing official shall parcel or split any item or items of commodities or estimates, with the intent or purpose to change the classification or to enable the purchase to be made under less restrictive procedure. ” Section 5 of the Act [Ark. Stat. Ann. § 17-1605] provides that all contracts shall be let to the lowest responsible bidder. Section 7 requires the purchasing official to make every effort to notify all eligible bidders before purchases are made. Section 8 requires all bids to be open in public and read at the time and place specified. Section 9 [Ark. Stat. Ann. § 17-1609] makes the following requirement: “(a) No contract shall be awarded or any purchase made until the same has been approved by the County Court, and no contract shall be binding on any county until the County Court shall have issued its order of approval. (b) The Order of the County Court shall be properly docketed, and all documents and bids pertaining to the solicitation of bids and awarding of contracts under the purchasing procedure of this act shall be filed with the County Clerk, together with the order of the court which shall be filed by said County Clerk. (c) No claim filed with the county for payment of any commodity, the purchase of which is regulated by this act, shall be paid, or no warrant shall be issued by the county clerk for the payment of same, until the order of the county court approving same shall have been issued and filed with the county clerk.” Before passing to the facts, I should here note that while Ark. Stat. Ann. § 17-1609, supra, has to do with the approval of a contract before a purchase is made, the procedure for filing, presenting and allowance of claims by the County Court is regulated and controlled by Chapter 7 of Title 17 of the statutes — see Ark. Stat. Ann. § 17-701 et seq. Now on the facts appellant readily admitted that he had allowed claims against the county in excess of THREE MILLION DOLLARS and that the County Purchasing Procedure had been followed only three times in the taking of bids. The State produced a lease-purchase contract signed by B. F. Mackey, County Judge on March 20, 1973, whereby the county acquired a D-6 Bulldozer at a total cost of $51,081.00. Frank Winburne, the accountant hired by the County Grand Jury to investigate the County’s purchasing procedure testified that he attended a meeting wherein appellant, Therion Morgan, Conrad B. Rotenberry and Mr. Tedford, the Pulaski County Assessor, were present. When asked about the purchase of the bulldozer without bids appellant took the position that the equipment was used (Tr. 59). Mr. Morgan stated it was new. At the trial appellant readily admitted that no bids were taken on the lease-purchase of the bulldozer but at that time took the position that the bulldozer was actually purchased in 1972, which would have barred an indictment on that item because of the one year statute of limitation. On cross-examination appellant admitted that he had purchased from American Coating Company a slurry seal of asphalt for Mission Róad in the amount of $2,750.00 without requiring bids. He justified this on the basis that it was an experiment. However he admitted that the vendor had been trying to get him to try his product for four years. Appellant’s only explanation for not requiring bids on the county assessment forms was that he relied upon Mr. Tedford to conform to whatever purchasing requirements there were. Since the majority has touched so lightly on the assessment form purchase that it is impossible for me to comprehend what actually transpired, I undertake to set the matter out in some detail. State’s Exhibit No. 9 shows that on September 18, 1972, Requisition No. 7356, was given to Democrat Printing & Lithographing Company for 62,000 “Sets Quad Personal Assessment Lists for 1973.” On January 15, 1973, the Democrat Printing & Litho. Co. presented its claim to the County Court for payment in the amount of $8,068.72. Attached to the claim were invoices which referred to “YOUR NO. req. 7356” and showed the following information. 11/14/72 7500 sets Personal Assessment Blanks $947.62 tax 28.43 976.05 11/22/72 » " » » " 947.62 tax 28.43 976.05 11/29/72 » " " " " 947.62 tax 28.43 976.05 12/5/72 " " " " " 947.62 tax 28.43 976.05 12/11/72 7500 sets Personal Assessment Blanks $947.62 tax 28.43 976.05 12/15/72 " " t- n tt 947.62 tax 28.43 976.05 12/18/72 " " » " " 947.62 tax 28.43 976.05 12/20/72 tt tt tt tt m 947.62 tax 28.43 976.05 12/22/72 2,000 sets personal 252.74 assessment blanks tax 7,58 $260.32 On January 15, 1973, Mr. Tedford issued another requisition No. 8255 to Democrat Printing & Lithographing Co. for “see Attached invoices” in the amount of $8,068.72. The attached invoices were the invoices above described. Thus we see that there was no splitting of purchases by Mr. Tedford. The splitting was done by Democrat Printing & Litho. Co. which was obvious from the information presented with the claim. Other invoices in the record include the presentation and allowance of a claim from Dixie Culvert Manufacturing Co., in the amount of $1,802.58, that was charged to “Road & Bridge.” Those invoices show that both invoices were dated “7-5-73”. One was #87476, and the other was #87477. Invoice #87477, was in the amount of $526.54 and invoice #87476 was in the amount of $1,284.82. These purchases were admittedly made without taking bids. After appellant had admitted that in August 1973, the county had purchased $2,664.61 worth of steel from AFCO Steel Company without taking bids, the record on cross-examination shows the following: “Q. When a new road is sought to be built or a new bridge is sought to be built or one is sought to be rebuilt, who has final approval of whether it will be done and how it will be done? A. Mr. Morgan has final approval over how it will be done, and he and I usually talk together about these things and determine when and how it ought to be done. Q. You mean, you avail yourself of his professional services in deciding whether or not to do it? A. Yes,- sir. Q. Did it occur to you when you purchased that steel from AFCO that it was over a thousand dollars? A. I didn’t know it until the invoices reached my desk. Q. Did you bring that to the attention of Mr. Morgan? A. No, sir; because I knew it went into a bridge and I knew where the bridge was being constructed that it went into. Q. Did you advise him in the future not to do that? A. No, sir; I did not. Q. Have you ever advised him not to make purchases over a thousand dollars without taking bids? A. He has knowledge of that, sir. Q. He has knowledge. Have you advised him? A. Yes, sir. Q. When did you advise him? A. I don’t remember the exact date. Q. Within the last five years, I assume? A. I’m sure it was; yes, sir.” I submit that the record contains more than substantial evidence to sustain the conviction herein — in fact it looks to me that it is supported by the overwhelming evidence. For these reasons I respectfully dissent. George Rose Smith and Jones, JJ., join in this dissent.